                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

 MAURICE ROWE FIGUEROA
 Plaintiff                                  CIVIL 16-2099CCC
 vs                                         (Related Crim. 13-0534-03CCC)
 UNITED STATES OF AMERICA
 Defendant


                           OPINION AND ORDER

      Before the Court is petitioner’s pro se Motion to Vacate, Set Aside or
Correct Sentence Pursuant to 28 U.S.C. § 2255 (d.e. 1) filed June 14, 2016.
Petitioner seeks relief from his sentence in Criminal 13-0534-03 on the basis
of Johnson v. United States, ___ U.S. ____, 135 S.Ct. 2551 (2015). Johnson
held that the residual clause of the Armed Career Criminal Act at 18 U.S.C.
§ 924(e)(2)(B), which defines a “crime of violence” for the purposes of
sentencing enhancement, was unconstitutionally vague.
      The United States filed a Motion to Dismiss (d.e. 4) on July 21, 2016,
alleging that Johnson is inapposite because petitioner was not sentenced
under the Armed Career Criminal Act. The Federal Public Defender filed an
Informative Motion (d.e. 6) on November 4, 2016 stating that defendant was
not subject to the Armed Career Criminal Act and that he was not convicted of
a crime of violence, and requesting leave to withdraw as counsel.
      Having reviewed the above filings as well as Criminal 13-0534-03, the
Court finds that petitioner pled guilty to Count One of the indictment, 21 U.S.C.
§§ 841(a)(1), 846 and 860, conspiracy to possess with the intent to distribute
at least five kilograms but less than 15 kilograms of cocaine within a thousand
feet of a protected location, and Count 6, 18 U.S. C. § 924(c)(1)(A), unlawful
CIVIL 16-2099CCC                      2
(Related Crim. 13-0534-03CCC)

possession of a firearm in furtherance of a drug trafficking crime. While
18 U.S.C. § 924(c)(1)(A) does refer to crimes of violence, defendant was
convicted and sentenced for a drug trafficking crime, not a crime of violence.
As to Count 6, defendant was sentenced to the statutorily mandated minimum
term of 5 years. He was not subject to a sentencing enhancement under the
Armed Career Criminal Act. Accordingly, the ruling in Johnson did not affect
any statutes under which petitioner was sentenced and has no application to
his case.
     For the reasons stated, the United States' Motion to Dismiss (d.e. 4) is
GRANTED. Judgment shall be entered accordingly.
     SO ORDERED.
     At San Juan, Puerto Rico, on August 1, 2019.



                                          S/CARMEN CONSUELO CEREZO
                                          United States District Judge
